Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR  1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed May 3, 2021 has been entered. Now, Claims 1 and 3-10 are pending.

Allowable Subject Matter
2.	Claims 1 and 3-10 are allowed.

3.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Iwai (WO 2015 022998).
Iwai discloses a cured silicone gel/rubber material derived from a composition comprising an organopolysiloxane and a thermally conductive filler that is surface treated by a silicon compound represented by formula (1). ([0010], [0013]-[0019], [0028] and [0076]) The silicon compounds are exemplified in Practical Examples. For instance, (Me3SiO)3SiC2H4SiMe2OSiMe2C3H6Si(OMe)3 and (Me3SiO)3SiC2H4(SiMe2O)15SiMe2C3H6Si(OMe)3 disclosed in Practical Example 1 and Practical Example 3, respectively. However, Iwai does not teach or fairly suggest the presently claimed molar ratio set forth in Claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 16, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765